Case 1:19-cr-00035-TSK-MJA Document 4-1 Filed 05/30/19 Page 1of1 PagelD #: 79

 

 

UNITED STATES DISTRICT COURT

FOR THE

NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA

I9
Vv. No. 1:£-CR- 3S
QUIONTE CRAWFORD,
Defendant

WAIVER OF AN INDICTMENT
I understand that I have been accused of one or more offenses punishable by imprisonment
of more than one year. I was advised in open court of my rights and the nature of the proposed
charges against me.
After receiving this advice, | waive my right to prosecution by Indictment and consent to

prosecution by Information.

Date:

 

Quionte Crawford, Defendant

 

Matthew Delligatti, Esq
Counsel for Defendant

 

United States District Judge
UNITED STATES DISTRICT COURT
